Exhibit 99.1 N E W SR E L E A S E Contact: Edmund E. Kroll Senior Vice President, Finance & Investor Relations (212) 759-0382 Eric R. Slusser Executive Vice President and Chief Financial Officer (314) 725-4477 CENTENE CORPORATION ANNOUNCES DELAY IN 2 ST. LOUIS, MISSOURI (February 5, 2008) Centene Corporation (NYSE: CNC) today announced that the release of fourth quarter and full year 2007 earnings will be delayed pending resolution of the timing of the revenue recognition for the retroactive rate increases from the state of Georgia dating back to July 1, 2007.Late yesterday evening the Company learned it could not resolve the issue to the satisfaction of the Company’s auditor without obtaining further information. The Company believes the appropriate accounting treatment is the recognition of the retroactive rate increase in the fourth quarter of 2007.If this is not deemed appropriate for 2007, an equal amount of revenue and associated earnings will be recognized in the first quarter of 2008. The full earnings release and conference call will be held upon the resolution of this one outstanding issue.Predicated on the fourth quarter recognition, we reaffirm Q4 2007 guidance in the previously announced ranges. About Centene Corporation Centene Corporation is a leading multi-linehealthcare enterprise that provides programs and related services to individuals receiving benefits under Medicaid, including the State Children’s Health Insurance Program (SCHIP) and Supplemental Security Income (SSI). The Company operates health plans inGeorgia,
